
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 822
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 17, 2011
			 Received; read twice and referred to the
			 Committee on the
			 Judiciary
		
		AN ACT
		To amend title 18, United States Code, to
		  provide a national standard in accordance with which nonresidents of a State
		  may carry concealed firearms in the State.
	
	
		1.Short titleThis Act may be cited as the
			 National Right-to-Carry Reciprocity
			 Act of 2011.
		2.Reciprocity for
			 the carrying of certain concealed firearms
			(a)In
			 GeneralChapter 44 of title 18,
			 United States Code, is amended by inserting after
			 section
			 926C the following:
				
					926D.Reciprocity
				for the carrying of certain concealed firearms
						(a)Notwithstanding any provision of the law of
				any State or political subdivision thereof (except as provided in subsection
				(b)), a person who is not prohibited by Federal law from possessing,
				transporting, shipping, or receiving a firearm, and who is carrying a valid
				identification document containing a photograph of the person, and a valid
				license or permit which is issued pursuant to the law of a State and which
				permits the person to carry a concealed firearm, may possess or carry a
				concealed handgun (other than a machinegun or destructive device) that has been
				shipped or transported in interstate or foreign commerce, in any State, other
				than the State of residence of the person, that—
							(1)has a statute that
				allows residents of the State to obtain licenses or permits to carry concealed
				firearms; or
							(2)does not prohibit
				the carrying of concealed firearms by residents of the State for lawful
				purposes.
							(b)The possession or carrying of a concealed
				handgun in a State under this section shall be subject to the same conditions
				and limitations, except as to eligibility to possess or carry, imposed by or
				under Federal or State law or the law of a political subdivision of a State,
				that apply to the possession or carrying of a concealed handgun by residents of
				the State or political subdivision who are licensed by the State or political
				subdivision to do so, or not prohibited by the State from doing so.
						(c)In subsection (a),
				the term identification document means a document made or issued
				by or under the authority of the United States Government, a State, or a
				political subdivision of a State which, when completed with information
				concerning a particular individual, is of a type intended or commonly accepted
				for the purpose of identification of
				individuals.
						.
			(b)Clerical
			 amendmentThe table of sections for such chapter is amended by
			 inserting after the item relating to section 926C the following:
				
					
						926D. Reciprocity for the carrying of certain concealed
				firearms.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect 90
			 days after the date of the enactment of this Act.
			3.GAO Audit of the
			 States’ concealed carry permit or licensing requirements for
			 non-residents
			(a)The Comptroller General of the United
			 States shall conduct an audit of—
				(1)the laws and
			 regulations of each State that authorize the issuance of a valid permit or
			 license to permit a person, other than a resident of such State, to possess or
			 carry a concealed firearm, including a description of the permitting or
			 licensing requirements of each State that issues concealed carry permits or
			 licenses to persons other than a resident of such State;
				(2)the number of such
			 valid permits or licenses issued or denied (and the basis for such denials) by
			 each State to persons other than a resident of such State; and
				(3)the effectiveness
			 of such State laws and regulations in protecting the public safety.
				(b)Not later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit to Congress a
			 report on the findings of the study conducted under subsection (a).
			4.GAO study of the
			 ability of State and local law enforcement to verify the validity of
			 out-of-state concealed firearms permits
			(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study of the ability of State and
			 local law enforcement authorities to verify the validity of licenses or
			 permits, issued by other States, to carry a concealed firearm.
			(b)Report to the
			 CongressWithin 1 year after the date of the enactment of this
			 Act, the Comptroller General shall submit to the Committee on the Judiciary of
			 the House of Representatives and the Committee on the Judiciary of the Senate a
			 written report which contains the results of the study required by subsection
			 (a).
			
	
		
			Passed the House of
			 Representatives November 16, 2011.
			Karen L. Haas,
			Clerk.
		
	
